Affirmed and Majority and Dissenting Opinions filed May 22, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00409-CV

                  PAK FOODS HOUSTON, LLC, Appellant

                                        V.
                 MARISSA GARCIA, INDIVIDUALLY
            AND AS NEXT FRIEND OF S.L., A MINOR, Appellee

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-67637

                  DISSENTING OPINION
      This case raises an issue that does not appear to have been addressed by
either the Supreme Court of Texas or by this court: whether a minor may enter the
workforce, receive the benefits of employment, and then disavow an aspect of
employment—an arbitration agreement—that the minor finds burdensome or
undesirable. Though there are important policies behind the general rule that a
contract entered into by a minor is voidable at the option of the minor, minors who
are sixteen or seventeen years of age should not be allowed to accept the benefits
of employment without also accepting any arbitration agreement that accompanies
the employment.

         The appellee did not deny (or produce any evidence) that S.L. did not sign
the “Important Acknowledgment” and, under regular contract principles, a signer
would be bound by the arbitration agreement.                 Under its terms, part of the
consideration S.L. received for entering into the arbitration agreement was her
continued employment with appellant PAK Foods Houston, LLC after her receipt
of notice of the arbitration agreement. The benefit of employment was coupled
with the agreement to arbitrate.

         An agreement entered into by a minor is not void; instead, it is generally
voidable at the election of the minor.1 A minor is not entitled to enforce some
portions of her agreement and, at the same time, disaffirm other provisions that she
finds burdensome or undesirable.2 Simply stated, the minor who contracts is not
permitted to retain the benefits of an agreement while repudiating its obligations.3

         S.L. agreed to arbitrate her claims against PAK Foods, and she accepted the
benefits of working for PAK Foods. She now seeks to disaffirm her arbitration
agreement while retaining the benefits she derived from her employment. Texas
law does not permit a minor to “cherry pick” the terms of a contract she seeks to
enforce or avoid.4 A minor who has elected to accept employment and who has
agreed to the employer’s conditions for that employment is not at liberty to pick


1
 See Dairyland County Mut. Ins. Co. v. Roman, 498 S.W.2d 154, 158 (Tex. 1973); Carrizales v.
W.O.W. Life Ins. Soc., 167 S.W.2d 509, 510 (Tex. 1943).
2
    See Dairyland County Mut. Ins. Co., 498 S.W.2d at 158; Carrizales, 167 S.W.2d at 510.
3
 See Dairyland County Mut. Ins. Co., 498 S.W.2d at 158; Carrizales, 167 S.W.2d at 510. The In
Re Mexican Restaurants court did not address these principles in its analysis. See Nos. 11-04-
00154-CV & 11-04-0155-CV, 2004 WL 2850151, at *1–2 (Tex. App.—Eastland Dec. 2, 2004,
orig. proceeding) (mem. op.).
4
    See Dairyland County Mut. Ins. Co., 498 S.W.2d at 158; Carrizales, 167 S.W.2d at 510.
                                                2
and choose which terms she will honor and which she will not. S.L. should not be
allowed to do so.5

       In Texas, sixteen-year-old minors are allowed to join the workforce, and
many find it beneficial to do so. If this group of workers is allowed to disaffirm
part of the condition of employment that applies to adult workers, they may find it
harder to obtain employment.

       This court should conclude that the appellee is bound to arbitrate the
asserted claims and that the trial court erred in denying PAK Foods’s motion to
compel arbitration.6 Because it does not, I respectfully dissent.




                                              /s/       Kem Thompson Frost
                                                        Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
(Jamison, J., majority).




5
  See Dairyland County Mut. Ins. Co., 498 S.W.2d at 158; Carrizales, 167 S.W.2d at 510. See
also Sheller v. Frank’s Nursery & Crafts, Inc., 957 F. Supp. 150, 153–54 (N.D. Ill. 1997)
(holding that, under Illinois law, minors could not disaffirm arbitration clause that governed their
employment).
6
  See Dairyland County Mut. Ins. Co., 498 S.W.2d at 158; Carrizales, 167 S.W.2d at 510. See
also Sheller, 957 F. Supp. at 153–54 (N.D. Ill. 1997).


                                                    3